The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 26, 2014

                                       No. 04-13-00770-CR

                                      Tiffany NEMECEK,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                      From the 355th District Court, Hood County, Texas
                                  Trial Court No. CR12464
                      The Honorable Ralph H. Walton Jr., Judge Presiding


                                         ORDER
       Appellant’s counsel has filed a motion to dismiss this appeal. However, the motion is not
signed by the appellant. See TEX. R. APP. P. 42.2(a). We therefore DENY the motion.

        Appellant’s brief was due March 7, 2014. We ORDER appellant’s attorney to file, on or
before April 10, 2014, appellant’s brief or a motion to dismiss that complies with Rule 42.2(a). If
appellant’s brief or a motion to dismiss is not filed by that date, we will abate this appeal to the
trial court for an abandonment hearing. TEX. R. APP. P. 38.8(b)(2).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court